SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

990
KA 11-00801
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, SCONIERS, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MICHAEL CAMERON, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT B. HALLBORG,
JR., OF COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY
OF COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Erie County Court (Michael F.
Pietruszka, J.), entered December 1, 2009. The order determined that
defendant is a level two risk pursuant to the Sex Offender
Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs and the matter is
remitted to Erie County Court for further proceedings in accordance
with the same Memorandum as in People v Cameron ([appeal No. 1] ___
AD3d ___ [Sept. 30, 2011]).




Entered:    September 30, 2011                     Patricia L. Morgan
                                                   Clerk of the Court